Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 November 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport 9ber November 27th 1780
                        
                        Before yesterday we have had a Cruizer that has been patrolling before our harbour, as usual, one of our
                            Cutters is likewise just arrived from his cruize off gardner’s Bay, where he has seen nine ships of the Line at anchor,
                            besides two others that are cruizing out at Large. The Intelligence from N. London assures me that Rodney is gone, which,
                            I won’t believe till Your Excellency certifies it to me. It is further added that Arbuthnot will have the command at New
                            York and Graves will remain with the fleet in Gardner’s bay. The Captain of the Cutter is positive to his having seen the
                            Commanding flag on board the biggest ship the London that Graves rides on.
                        I would be much obliged to your Excellency if you could procure me the New york papers which I can’t get at
                            here. I am with respect, Sir Your Excellency’s Most obedient most humble servant
                        
                            le Cte de Rochambeau
                        
                    